Citation Nr: 1756036	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a scar of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in his April 2013 substantive appeal; however, he withdrew such request in a February 2017 written statement.  Accordingly, there remains no outstanding hearing request.  38 C.F.R. § 20.704 (e) (2017).

In May 2017, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Notably, the Board also remanded the Veteran's claim of entitlement to service connection for degenerative joint disease of the left shoulder.  The RO granted the claim in a September 2017 rating decision.  As this was a full grant of the benefits sought on appeal, the issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right leg scar is not 144 square inches (929 sq. centimeters) or greater and is not painful or unstable. 



CONCLUSION OF LAW

The criteria for a compensable rating for a right leg scar are not met.  38 U.S.C. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7802, 7804 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right leg scar is more disabling than reflected in his noncompensable initial rating.  

Diagnostic Code 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  
38 C.F.R. § 4.118.

The Veteran's right leg scar is currently rated under Diagnostic Code 7802.

The Veteran's post service treatment records are silent for complaints of or treatment for a right leg scar. 

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that his right knee scar was caused by an infection with an excision to drain the knee while in service.  A physical examination was negative for pain, skin breakdown and other symptoms.  The examination showed no limitations on employment or daily activities due to the scar.  The scar measured 2.1 centimeters in width and 7.3 centimeters in length. The Veteran showed no pain on palpation.  The scar was not unstable, did not result in limitation of motion or loss of function, and did not result in inflammation, edema or keloid.  The examination was negative for adherence to underlying tissue, underlying soft tissue damage, underlying tissue loses, elevation, and depression.  The scar shows abnormal texture of less than 6 square inches and had minimal hypopigmentation.  

An additional May 2014 VA examination showed the scar was not painful or unstable.  The examiner noted that the scar was barely visible.  The examiner reported that the scar does not impact the Veteran's employment. 

The preponderance of the evidence shows the Veteran's right leg scar more nearly approximates the criteria for a noncompensable rating.  There is no evidence to show that the Veteran's scar is 144 square inches or greater to warrant a 10 percent rating under Diagnostic Code 7802.    

The Board has also considered if a compensable rating would be warranted under Diagnostic Code 7804.  However, the evidence does not show that the Veteran's right leg scar is unstable or painful.  Thus, a compensable rating for a right leg scar is not warranted.    

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a compensable initial rating for a scar of the right leg is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


